Case 6:21-cv-00100-JCB-JDL Document 30 Filed 08/11/21 Page 1 of 1 PageID #: 138




                                    No. 6:21-cv-00100

                                 James Earl Roberts,
                                       Plaintiff,
                                           v.
                            United States of America et al.,
                                      Defendants.


                                         ORDER

                 Plaintiff James Earl Roberts, a former inmate at Smith County
            Jail proceeding pro se, filed this lawsuit against defendant United
            States of America, among others, pursuant to 42 U.S.C. § 1983.
            This case was referred to United States Magistrate Judge John D.
            Love. The magistrate judge issued a report recommending that
            plaintiff’s civil rights lawsuit be dismissed without prejudice for
            failure to comply with two orders of the court. Doc. 27. No objec-
            tions were filed to the magistrate judge’s report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the court reviews it only for
            clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996). Having reviewed the magistrate judge’s re-
            port, and being satisfied that it contains no clear error, the court
            accepts its findings and recommendation. Plaintiff’s civil rights
            action is dismissed without prejudice for failure to comply with
            two orders of the court. All pending motions which may be pend-
            ing in this civil action are denied.
                                      So ordered by the court on August 11, 2021.



                                                J. C A M P BE L L B A R K E R
                                                United States District Judge
